Citation Nr: 1012705	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not present 
during service or for decades thereafter; any current 
bilateral hearing loss disability is not related to a 
disease or injury in service. 

2.  Any claimed tinnitus is not related to any remote 
incident of service. 


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss disability was not 
incurred in or aggravated by active service, nor may 
bilateral hearing loss be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, and 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).

2.  The Veteran's tinnitus was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1101, 1110, and 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters 
sent to the Veteran in July 2007 and August 2007.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The letters also explained 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  With regard to service connection claims, the Court 
held in the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss and tinnitus can be 
directly attributed to service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion 
is not needed because, at a minimum, there is no persuasive 
and competent evidence that the claimed conditions may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the Veteran 
at every stage of this case.  Therefore, the Board may 
proceed to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that either manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable because 
the earliest evidence of the Veteran's hearing loss is 2007, 
nearly four decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Veteran claims he struggled with decreased hearing over 
the past ten years, but also believes he had decreased 
hearing when he left the military due to being exposed to 
loud artillery, demolition and engines in the Army.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have 
the requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected.  
Id. at 159.

That is, for the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of hearing loss or 
tinnitus.  The Board notes the Veteran's June 1968 
separation examination includes audiological testing 
revealing a slight decrease in hearing acuity compared to 
the Veteran's January 1966 pre-induction examination.  The 
1966 and 1968 audiological tests, however, are well within 
normal range as defined in the regulations.  See 38 C.F.R. § 
3.385.  The Veteran's DD-214 indicates the Veteran served in 
an infantry unit with the Army, to include one year of 
foreign service.  The Veteran also received, among other 
things, an expert rifle badge.  The Board concedes the 
Veteran was exposed to military acoustic trauma, but his 
service treatment records are devoid of any findings 
consistent with in-service incurrence of chronic hearing 
loss or tinnitus. 

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or 
under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service.  

Again, the Board notes the Veteran's separation examination 
is indicative of some decreased hearing acuity.  In the 
absence of a showing of hearing loss disability pursuant to 
38 C.F.R. § 3.385 within the presumptive time period, 
however, the Veteran must still establish the necessary 
elements to demonstrate a direct service connection.  As the 
Hensley court noted, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the Veteran's in-
service exposure to loud noise and his current disability, 
it would follow that the Veteran incurred an injury in 
service; the requirements of [38 U.S.C.] section 1110 would 
be satisfied."  Hensley, 5 Vet. App. at 160 (internal 
quotations omitted).  

The crucial inquiry, then, is whether the Veteran's current 
bilateral hearing loss and tinnitus is related to his in-
service noise exposure or any other remote incident in 
service. The Board concludes they are not. 

After service, the first medical record indicating a 
diagnosis of hearing loss is February 2007, nearly four 
decades after service.  At that time, the Veteran complained 
of decreased hearing over the past ten years and believed is 
was due to noise exposure from his post-military occupation 
as a construction worker.  The Veteran had been a 
construction worked for the past 27 years.  The Veteran did 
not complain of tinnitus at that time, and the VA 
audiologist, after audiological testing, confirmed mild to 
moderate bilateral sensorineural hearing loss. 

Immediately before filing this claim, in contrast, the 
Veteran sought treatment again at the VA medical center in 
May 2007.  At that time, the Veteran indicated he was 
exposed to artillery, demolition and engines for 2 years in 
the Army without ear protection as well as a 27 year post-
military history working in construction.  The Veteran again 
did not complain of tinnitus at that time and was diagnosed 
with bilateral sensorineural hearing loss.  

In June 2007, at the same time as filing this claim, the 
Veteran sought VA audiological treatment again indicating a 
history of noise exposure in the military.  At that time, 
the Veteran indicated he believed his decreased hearing 
began when he left the military.  At that time, however, the 
Veteran denied tinnitus.  Upon audiological testing, the VA 
audiologist diagnosed the Veteran with bilateral 
sensorineural hearing loss secondary to noise exposure.  It 
is noteworthy that the Veteran's hearing loss at that time 
was mild and did not render the Veteran eligible for hearing 
aids.

The Veteran was afforded a VA examination in March 2008 
where the Veteran for the first time complained of constant 
tinnitus the last couple of years and hearing loss dating 
back to his military service.  The examiner noted the 
Veteran's military noise exposure as well as post-service 
occupational noise exposure as a construction worker.  
Audiological testing at that time was deemed unreliable 
because it was considerably poor compared to the 2007 VA 
outpatient audiological testing.  The results also showed no 
agreement with speech reception thresholds.  

Regardless of the inconsistent examination results, the 
examiner noted the diagnosis of hearing loss found in the 
2007 VA outpatient treatment records and opined that the 
Veteran's hearing loss and tinnitus were not likely related 
to his military noise exposure.  Although there was some 
decrease in induction and discharge audiological 
examinations in the military, the variance was not likely 
related to noise in the service because "test retest 
consistency would be considered good with a plus or minus 10 
[decibels] and...those results fall well within test retest 
parameters."  The examiner further opined that all "factual 
evidence would indicate onset of hearing loss occurred after 
service" and tinnitus, by the Veteran's own admission, began 
just a couple of years ago and therefore is "more likely 
than not...related to the hearing loss." 

Audiological retesting was attempted in June 2008, but again 
found to be unreliable, but the VA audiologist at that time 
again indicated the Veteran's hearing loss was likely 
secondary to noise exposure because there was no evidence in 
the record of any other likely source.  

The Board finds the March 2008 examiner's opinion persuasive 
and consistent with the other evidence in the claims folder, 
to include the Veteran's own contentions.  The examiner 
considered, moreover, the slight decreased hearing acuity in 
the military and found the discrepancy between entrance and 
separation testing to be insignificant and not likely 
reflective of incurrence of hearing loss during military 
service.  Cf. Hensley, 5 Vet. App. at 160 (finding a 
negative nexus opinion based on the fact that a veteran's 
hearing acuity was within normal limits throughout military 
service without considering the relevance of any decrease in 
hearing acuity was not adequate).   Rather, in light of the 
Veteran's contention of the on-set of symptomatology decades 
after service and his lengthy post-service career in 
construction, the examiner attributed the Veteran's current 
complaints and diagnoses of hearing loss and tinnitus to 
post-service factors.  

Also compelling, although VA physicians have attributed the 
Veteran's hearing loss to "noise exposure," no medical 
professional has ever linked the Veteran's hearing loss or 
tinnitus to military noise exposure specifically, or any 
other incident of his military service.  The Board further 
finds noteworthy that the Veteran denied tinnitus until the 
March 2008 VA examination where he indicated constant 
tinnitus for the last "couple of years." 

Again, the Board has considered the Veteran's statements 
regarding the on-set of symptomatology of his hearing loss 
and tinnitus.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
concludes that, in general, lay evidence presented by a 
veteran concerning his continuity of symptoms after service 
is credible regardless of the lack of contemporaneous 
medical evidence unless proved otherwise.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

In this case, the Veteran claims he noticed gradual hearing 
loss over the last 10 years, although he believes he left 
the military with some amount of decreased hearing.  He 
further claims his tinnitus started just a few years ago.  
These contentions were considered by VA physicians and the 
March 2008 VA examiner in rendering the opinion.  Indeed, in 
light of the Veteran's reported symptomatology, which dating 
his symptoms to decades after service, the March 2008 
examiner concluded the Veteran's hearing loss and tinnitus 
unlikely related to military service, which included two 
years of some acoustic trauma, versus his post-service 
occupation, which included 27 years of acoustic trauma as a 
construction worker.  To the extent the Veteran himself is 
indicating his hearing loss and tinnitus are due to his 
military service, he is a lay-man and does not have the 
requisite medical knowledge or training to render an opinion 
as to the cause or etiology of any current diagnosis.  See 
Rucker, 10 Vet. App. at 74.

As reflected by the discussion above, the preponderance of 
the evidence is against the Veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for bilateral hearing loss and tinnitus 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral 
sensorineural hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


